UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                                     No. 99-4352

TYRONE MOODY,
Defendant-Appellant.

Appeal from the United States District Court
for the Eastern District of North Carolina, at Raleigh.
James C. Fox, District Judge.
(CR-99-34-F)

Submitted: December 22, 1999

Decided: February 8, 2000

Before MURNAGHAN, WILKINS, and KING, Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

William Arthur Webb, Federal Public Defender, Stephen C. Gordon,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant. Janice McKenzie Cole, United States Attorney, Anne M.
Hayes, Assistant United States Attorney, Jennifer May-Parker, Assis-
tant United States Attorney, Raleigh, North Carolina, for Appellee.

_________________________________________________________________
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Tyrone Moody appeals the district court's revocation of his super-
vised release term and its imposition of a twenty-four-month prison
sentence, based upon Moody's violation of the terms and conditions
of his supervised release. Finding no error, we affirm.

Moody pled guilty to bank robbery on September 7, 1994, and was
sentenced to thirty-five months imprisonment, followed by thirty-six
months of supervised release. Moody completed his term of imprison-
ment and began his term of supervised release on May 20, 1997. On
May 18, 1999, the government filed a petition to revoke Moody's
supervised release, citing four violations. At the supervised release
revocation hearing, Moody admitted to the first and third violations,
but denied the second and fourth. The district court found that Moody
had committed all four of the violations alleged by the government
and revoked his supervised release. The court found that the range of
imprisonment was four to ten months, based on a Grade C offense
and a criminal history category II. The court concluded that, after
considering the policy statements contained in Chapter Seven of the
Sentencing Guidelines, it would impose a sentence of twenty-four
months. Moody appeals.

This court reviews the district court's decision to revoke a defen-
dant's supervised release for an abuse of discretion. See United States
v. Copley, 978 F.2d 829, 831 (4th Cir. 1992). The district court need
only find a violation of a condition of supervised release by a prepon-
derance of the evidence. See 18 U.S.C. § 3583(e)(3) (1994). Here,
Moody admitted to two of the four violations alleged in the petition
to revoke his supervised release. Accordingly, the district court did
not abuse its discretion in revoking his supervised release. Because
Moody's underlying conviction was for a Class C felony, the statu-
tory maximum sentence upon revocation of his supervised release
was two years incarceration. See 18 U.S.C.§ 3583(e)(3).

                    2
Pursuant to U.S. Sentencing Guidelines Manual § 7B1.4(a) (1998),
the imprisonment range for a defendant convicted of a Class C felony
with a criminal history Category II is four to ten months. The Chapter
7 policy statements, however, are not binding. See United States v.
Davis, 53 F.3d 638, 642 (4th Cir. 1995). If the court has considered
the relevant factors and the applicable policy statements, the court has
the discretion to impose a sentence outside the ranges set out in the
sentencing guidelines. See id. at 642-43. The transcript reveals that
the district court sufficiently considered the relevant factors and pol-
icy statements in imposing the sentence. See Davis, 53 F.3d at 642
("A court need not engage in ritualistic incantation in order to estab-
lish its consideration of a legal issue. It is sufficient if . . . the district
court rules on issues that have been fully presented for determination.
Consideration is implicit in the court's ultimate ruling.").

Because Moody's sentence does not exceed the statutory maximum
under 18 U.S.C. § 3583(e), this court reviews the sentence only to
determine whether it is "plainly unreasonable." See 18 U.S.C.
§ 3742(a)(4) (1994). Given the facts of this case and the nature of
Moody's conduct, we cannot say that the twenty-four-month sentence
imposed by the district court was plainly unreasonable.

Therefore, we affirm the district court's order revoking Moody's
supervised release and imposing a twenty-four month sentence. We
dispense with oral argument because the facts and legal contentions
are adequately presented in the materials before the court and argu-
ment would not aid the decisional process.

AFFIRMED

                      3